DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, it is not clear what “a source active (SA) message” indicate. At lines 5-6, it is not clear what is meant by “the first MSDP speaker includes an active SA state corresponding to the SA message” – without any description of what the “active SA state” is and what the “SA message” is, the SA state corresponding to the SA message do not seem to have any meaning. Further, it is not clear what is meant here when ‘something (active SA state) corresponds to something (SA message)’. Does it mean that the received message matches a stored information, or does it mean something else? In addition, what does it mean when the first MSDP speaker includes an active SA state? Does the first MSDP speaker have the ability to include an active state and/or an inactive state? If so, what do these “states” mean?
In claim 2, lines 2-3, it is not clear what is meant by “generating the first MSDP speaker”. “MSDP speakers” are understood as “MSDP speaking routers”, as disclosed in the specification at [0005]. Thus, it is unclear what is meant by ‘generating a router’. Further, it is not clear how the phrase “the active SA state corresponding to the SA message” fits in in the sentence. 
In claim 5, it is not clear whether both “updating” and “creat(ing) an association” are happening concurrently, or “updating” happens and affects the “creat(ing) an association”. In other words, it is not clear how the two functions “updating” and “to create” are related. 
In claim 6, it is not clear what “first active SA state” and “second active SA state” indicate/signify. 
In claims 13-20, some of the above addressed indefiniteness apply to the corresponding limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Boers et al. PG Pub., the Ghosh et al. patent, the Kebler et al. PG Pub., the Lehtonen PG Pub., the Ashthana et al. Patent, and the Madruga et al. PG Pub., are cited for further references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472